Citation Nr: 1423707	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  08-18 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to January 19, 2011.  

4.  Entitlement to a rating in excess of 10 percent for functional bowel syndrome with adhesions of the peritoneum prior to August 20, 2010, and in excess of 30 percent thereafter.  

5.  Entitlement to a rating in excess of 20 percent for residuals of a right ankle fracture.  

6.  Entitlement to a rating in excess of 10 percent for hypertensive vascular disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1965 to June 1978.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from January 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The appellant's case is now in the jurisdiction of the RO in Huntington, West Virginia.  

In the January 2007 rating decision, the RO, inter alia, denied service connection for a left hip disability, a right knee disability, and a left ankle disability.  The RO also denied a rating in excess of 10 percent for functional bowel syndrome with adhesions of the peritoneum, a rating in excess of 20 percent for residuals of a right ankle fracture, a rating in excess of 10 percent for hypertensive vascular disease, and a total rating based on individual unemployability due to service-connected disability.  The appellant perfected an appeal of the RO's determinations via her submission of a timely VA Form 9 in June 2008.  

In the January 2009 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD).  The appellant perfected an appeal of the RO's determination via her submission of a timely VA Form 9 in January 2010.  

Before the appeal was certified to the Board, in a February 2011 rating decision, the RO granted service connection for left hip trochanteric bursitis and assigned an initial 10 percent disability rating, effective February 27, 2006.  In a June 2011 rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective November 30, 2007.  The RO also increased the rating for the appellant's service-connected functional bowel syndrome disability to 30 percent, effective August 20, 2010.  

The Board finds that the grant of service connection for left hip trochanteric bursitis and PTSD constitutes a full award of the benefits sought on appeal with respect to the claims of entitlement to service connection for a left hip disability and PTSD.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the appellant has disagreed with the initial rating or effective date assigned for either disability; thus, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 

In a July 2011 letter, the appellant indicated that she wished to withdraw her appeals with respect to the issues of entitlement to increased ratings for functional bowel syndrome, residuals of a right ankle fracture, and hypertensive vascular disease.  Under these circumstances, these issues are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Those issues have accordingly been dismissed below.

The Board notes that in a December 2011 rating decision, the RO increased the disability rating for the appellant's service-connected hypertensive heart disease to 100 percent, effective January 19, 2011.  The RO also granted special monthly compensation under 38 C.F.R. § 3.350(i) on account of a service-connected disability rated as 100 percent disabling, plus additional service-connected disabilities independently ratable as 60 percent or more, from January 19, 2011.  Under these circumstances, the appellant's claim of entitlement to TDIU from January 19, 2011, has been rendered moot.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the Board has recharacterized the TDIU issue as set forth above.  

After reviewing the entire record on appeal in detail, the Board observes that the appellant's claim of service connection for a right knee disability was previously denied by the RO in an unappealed January 1991 rating decision.  Although the RO certified the current issue on appeal as a new claim, the Board is obligated by statute to consider whether new and material evidence has been submitted prior to addressing the merits of this claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (holding that the Board does not have jurisdiction to consider a claim which has previously adjudicated unless new and material evidence is presented).  Thus, the Board has recharacterized this issue as set forth on the cover page of this decision.  

In addition to the appellant's paper claims file, the Board has also reviewed her electronic Virtual VA and VBMS files, but notes that there is currently no additional evidence in those electronic files not already associated with the claims file.  

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, service connection for a left ankle disability, and entitlement to a total disability rating based on individual unemployability due to service-connected disability, prior to January 19, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In July 2011, prior to the promulgation of a decision in the appeal, the appellant notified VA that she wished to withdraw her appeal with respect to the issues of entitlement to increased ratings for functional bowel syndrome with adhesions of the peritoneum, residuals of a right ankle fracture, and hypertensive vascular disease.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issues of entitlement to a rating in excess of 10 percent for functional bowel syndrome with adhesions of the peritoneum prior to August 20, 2010, and in excess of 30 percent thereafter; entitlement to a rating in excess of 20 percent for residuals of a right ankle fracture; and entitlement to a rating in excess of 10 percent for hypertensive vascular disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, in a July 2011 written statement, the appellant indicated that she wished to withdraw her appeal with respect to the issues of entitlement to increased ratings for her service-connected functional bowel syndrome with adhesions of the peritoneum, residuals of a right ankle fracture, and hypertensive vascular disease.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and it is dismissed.



ORDER

The appeal as to the issue of entitlement to a rating in excess of 10 percent for functional bowel syndrome with adhesions of the peritoneum prior to August 20, 2010, and in excess of 30 percent thereafter is dismissed.  

The appeal as to the issue of entitlement to a rating in excess of 20 percent for residuals of a right ankle fracture is dismissed.  

The appeal as to the issue of entitlement to a rating in excess of 10 percent for hypertensive vascular disease is dismissed.  


REMAND

On her June 2008 VA Form 9, Appeal to Board, the appellant requested a hearing before a Veterans Law Judge at the RO.  A review of the record indicates that the appellant was not afforded her requested hearing.  This has not escaped the attention of her representative who, in April 2014 written arguments, indicated that the appellant still desired a travel Board hearing.  He requested a remand of this matter for the purpose of affording the appellant her requested hearing.  

Under applicable regulation, a hearing on appeal will be granted if a Veteran, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2013), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

In order to ensure full compliance with due process requirements, therefore, a travel Board hearing must be scheduled, unless the appellant subsequently elects to attend a videoconference hearing, Central Office hearing, or withdraw her Board hearing request entirely.  As travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2013).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled, in accordance with appropriate procedures, for a personal hearing before a Veterans Law Judge at the RO.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2013).

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


